Citation Nr: 0730711	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic joint pain.  

2.  Entitlement to an increased disability rating for hearing 
loss, currently evaluated as 70 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 15, 2007, prior to the promulgation of a decision in 
this appeal, the veteran indicated that he is withdrawing his 
claims for service connection for chronic joint pain and a 
higher disability rating for hearing loss.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
appeal as to the issues of entitlement to service connection 
for chronic joint pain and entitlement to a higher rating for 
hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for chronic joint pain.  

Entitlement to an increased disability rating for hearing 
loss, currently evaluated as 70 percent disabling. 


On June 15, 2007, during his Travel Board hearing, the 
veteran indicated that he was withdrawing these claims from 
appellate consideration.  That same day, he also submitted a 
signed statement reiterating that he was dropping his appeal 
concerning these issues.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's June 
2007 hearing testimony and statement have satisfied the 
requirements for withdrawal of his appeal concerning these 
claims.  See 38 C.F.R. § 20.204 (2007).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issues of entitlement to 
service connection for chronic joint pain and entitlement to 
a higher rating for hearing loss, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for chronic joint pain is dismissed.

The appeal as to the issue of entitlement to an increased 
rating for hearing loss is dismissed.


REMAND

Entitlement to TDIU.

VA examination 

The veteran contends that his hearing loss is so severe that 
he is unable to work and, therefore, is entitled to a TDIU.  
The Board notes that besides bilateral hearing loss, rated 70 
percent disabling, the veteran is also service-connected for 
tinnitus, evaluated as 10 percent disabling.  

At the hearing, the veteran testified that he last worked in 
2000 in a job that involved hanging sheetrock.   He indicated 
that his inability to hear was dangerous because he worked 
around machinery and moving equipment and he was unable to 
hear warnings to move out the way.   He testified that since 
that employment, he had tried to get work at the post office, 
at a paper company and other places.   He indicated that no 
one was willing to hire him.   He also indicated that he had 
hearing aids issued by the VA that were not working 
properly.   He testified, in effect, that his hearing loss 
and tinnitus were worse than at the time of the last VA 
examination in 2004.   He also indicated that he had 
difficulty driving due to his hearing loss.

Given that the veteran has testified that his hearing has 
worsened since the last VA examination, the Board feels that 
he should be afforded another VA to determine the current 
severity of his hearing loss.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  The Board also notes that a 
medical opinion regarding the effect of the veteran's hearing 
loss and tinnitus on his employability has not been sought.

Accordingly, the case is REMANDED o the RO (via the AMC) for 
the following action:

1.  Ask veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for hearing loss since October 2004, 
the date of the most recent treatment 
records on file.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA  
audiological examination to determine 
the current severity of his hearing 
loss.  The examiner is asked to provide 
results in a numeric format for each of 
the following frequencies: 1000, 2000, 
3000 and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for each ear and 
indicate speech recognition scores for 
each ear using the Maryland CNC Test.  
The examiner should provide an opinion 
as to whether the service-connected 
bilateral hearing loss and tinnitus, 
alone, preclude the veteran from 
securing and following substantially 
gainful employment.  A report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  Then readjudicate the claim for 
TDIU in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


